Citation Nr: 1646905	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, evaluated as 10 percent disabling, prior to June 21, 2016.

2.  Entitlement to an increased rating for residuals of a total knee replacement of the right knee, evaluated as 30 percent disabling from June 21, 2016. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a July 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) denied a temporary total evaluation for a total knee replacement of the right knee due to the timeliness of the claim and awarded a 30 percent rating for a total knee replacement of the right knee from June 21, 2016.  The Board notes that the rating for degenerative joint disease of the right knee was discontinued as of June 21, 2016.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  Therefore, the Veteran's claim for an increased evaluation for the right knee disability, as characterized above, remains on appeal as the issue has evolved throughout the appeal period with the Veteran's surgery.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that additional development is required before the claim on appeal is decided.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The most recent April 2014 VA examination report only contained range of motion findings for the right knee, with no identification of whether it reflected active or passive motion and did not address range of motion with weight-bearing and no left knee findings.  The Board finds that none of the VA examination reports of record are adequate.  A remand for a new VA examination is warranted.  

Additionally, the Board notes that during the Board hearing, the Veteran reported that he received private treatment prior to his total knee replacement for the right knee.  These records have yet to be associated with the Veteran's claims file.  On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the available VA and non-VA treatment records that have not yet been associated with the record, to specifically include private treatment records dated prior to the February 2013 right total knee replacement.

2.  The Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed. The examiner should provide the following information:

(a)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b)  The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  Indicate whether there is recurrent subluxation or instability of the right knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided. 


3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

